In view of the recent decisions of the United States supreme court referred to in the opinion. I concur in the judgment, and in the opinion except *Page 290 
so far as it intimates that subdivision 4 of section 416 of the Political Code and our so-called Corporation License-Tax Law are not valid as to all foreign corporations doing a purely domestic business in this state, and in no way engaged in interstate commerce in any other state. I can see no distinction in this regard between those foreign corporations engaged in a purely domestic business within this state at the time these laws went into effect, and those since coming into the state for the purpose of doing such business.
I am not at all satisfied that there is anything in any of the opinions of the United States supreme court referred to, when considered in the light of the exact questions presented for consideration therein, that compels the conclusion on this point that is declared in the opinion herein.
Sloss, J., concurred.
Rehearing denied.